DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 02/07/2022.
Claims 1, 3-6, 10, 11, 13-16 and 20 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Remarks

Amendments to claims are effective to overcome the claim objections presented in the previous Office action.  Therefore, the previous claim objections have been withdrawn.

In view of amendment of claim 1, the 101 rejection with respect to claims 1-4 and 8-10 presented in the previous Office action has been withdrawn.

Regarding claim 1, claim 1 recites a method comprising a series of steps for replicating data associated with a production site to a replica site including updating nodes of a production tree and a replica tree (i.e., must be tied to a machine), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for replicating data associated with a production site to a replica site using a production tree and a replica tree associated with the production site and the replica site respectively is not directed to any judicial 

Regarding claim 11, claim 11 recites a non-transitory storage medium having stored therein instructions, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 11 reciting a method/technique for replicating data associated with a production site to a replica site using a production tree and a replica tree associated with the production site and the replica site respectively is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 11 as well as its dependent claims 12-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Applicant’s arguments, see Remarks, pages 7-9, filed 02/07/2022, with respect to independent claim 1 and similarly applied to independent claim 11 have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 1-20 has been withdrawn. 

Claims 1-20 are allowed.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for replicating data associated with a production site to a replica site, which comprises updating leaf nodes of a production tree associated with the production site up to a time related value, updating leaf nodes of a replica tree associated with the replica site asynchronously with respect to the production tree up to the time related value, adding references to leaf nodes that have been updated in the production tree to a first list, adding references to leaf nodes that have been updated in the replica tree to a second list, updating other nodes in the production tree and the replica tree based on the first list and the second list, and determining that the replica site is synchronized with the production site at the time related value when a top value of the production tree matches a top value of the replica tree.
 
The closest prior art of record, Cantwell et al. (U.S. Publication No. 2015/0242478) teaches a method/system for replicating data of a source volume on a source system to a replicated volume on a replica server (see Abstract and [0013]), wherein synchronizing volume data on the replica server includes synchronizing the metadata of the storage system (e.g., hash tree or merkle tree for a volume) (see [0048]), e.g., the merkle tree is being updated on the replica system in a similar way as the merkle tree was updated on the source side and the top level node of the merkle tree is compared to determine whether the source side and the replica side is in sync (see [0055]).
Stark et al. (U.S. Publication No. 2010/0309933) teaches a method/system for synchronizing trees (see [0031]-[0032]) and comparing the node checksums of the two root nodes of the source and destination trees to determine whether the two trees are synchronized (see [0038]).
 
However, Cantwell et al. and/or Stark et al. fail to anticipate or render obvious limitation “a time related value” in the recited features of updating leaf nodes of the production tree up to a time related value; updating leaf nodes of the replica tree asynchronously with respect to the production tree up to the time related value; after the leaf nodes of the production tree and the replica tree have been updated, updating other nodes in the production tree and in the replica tree based on, respectively, the first list and the second list such that the production tree and the replica tree represent the data at the time related value; AND determining that the replica site is synchronized with the production site at the time related value when a top value of the production tree matches a top value of the replica tree, as in independent claims 1 and 11.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 34-38, 40-44 and 46-50 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Phuong Thao Cao/Primary Examiner, Art Unit 2164